ORDER
PER CURIAM.
RM Supply, Inc. (“RM Supply”) appeals from the judgment of the trial court granting summary judgment in favor of Midwest BankCentre (“Midwest”). RM Supply contends the trial court erred in granting summary judgment in favor of Midwest and in denying RM Supply’s cross-motion for summary judgment because Midwest does not have standing to enforce the subordination clause, the doctrine of equitable subrogation does not apply, Midwest cannot invoke the status of a third-party beneficiary, and Midwest was not entitled to summary judgment as a matter of law.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).